Citation Nr: 1636745	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  15-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare Eligibility Center in Atlanta, Georgia


THE ISSUE

Whether the change in the appellant's means test eligibility category from copay exempt to copay required in the VA healthcare system for income year 2012 was proper.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to October 1966.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2014 determination of the Department of Veterans Affairs (VA) Healthcare Eligibility Center (HEC) in Atlanta, Georgia.  

For reasons which are unclear, the appellant was scheduled for a personal hearing before a Veterans Law Judge in Washington, D.C., in connection with his appeal in December 2015.  The appellant, however, has made clear that he does not wish to participate in a hearing in connection with his appeal.  See e.g. December 2015 and July 2016 letters from appellant.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's attributable household income for 2012 exceeded the VA National Means Test threshold of $30,978.  


CONCLUSION OF LAW

For the 2012 income year, the criteria for treatment in the VA healthcare system without a copayment requirement have not been met; the change of the appellant's means test eligibility category from copay exempt to copay required was proper.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the pertinent facts in this case are not in dispute.  Resolution of this appeal depends on the application of the law rather than on weighing of the evidence.  Under such circumstances, the VCAA is not applicable and any failure to meet the VCAA duty to assist and notify is harmless error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  


Background

The appellant is enrolled in the VA healthcare system.  He has no dependents.  Service connection is in effect for bilateral hearing loss and that disability has been rated as noncompensable since the appellant's separation from active service.  

In October 2013, the appellant submitted a VA Form 10-10EZR, Health Benefits Renewal Form, on which he reported having received just under $30,000 for income year 2012.  His listed assets included $13,000 in cash accounts.  Based on the appellant's reported income, he was assessed as copay exempt for 2012.

VA thereafter received information through an income matching program with the Internal Revenue Service (IRS) indicating that the appellant's 2012 household income was greater than he had reported on his 10-10EZR.  The amount exceeded the 2012 VA National Means Test threshold of $30,978 for a Veteran with no dependents.  

In a March 2014 letter, VA asked the appellant to review the income information provided by IRS and correct any errors.  

Later that month, the appellant responded that the income information provided by the IRS was correct, but that $4,590 of that income represented a Roth IRA withdrawal.  He indicated that he had already reported that amount as cash in the bank, so it should not be included as countable income.  The appellant has submitted a copy of a 1099-R showing income of $4,590 and a distribution code of Q, indicating a qualified distribution from a Roth IRA.  

Based on this information, the HEC changed the appellant's eligibility category from copay exempt to copay required and the appellant appealed, arguing that because his Roth withdrawal had already been declared as savings, it should not be countable income for purposes of determining his eligibility for copay exempt status.  He further argued that because the 2012 withdrawal from his Roth IRA had already been taxed, it was not countable income for purposes of determining his eligibility for cost-free VA care.  


Applicable Law

VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care.  38 U.S.C.A. §§ 1710(a)(2)(G) (West 2014).  

For the purposes of 38 U.S.C.A. § 1710(a)(2)(G), a veteran shall be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold, which is updated annually.  38 U.S.C.A. § 1722(a)-(c) (West 2014).  

If a veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disabilities.

The Means Test income threshold is updated annually and published in the Federal Register.  See 38 C.F.R. § 3.29.  For the year 2012, that threshold was $30,978 for a veteran with no dependents.

Determinations with respect to attributable income shall be made in the same manner, including the same sources of income and exclusions from income, as determinations with respect to income that are made for determining eligibility for pension under 38 C.F.R. §§ 3.271 and 3.272.  The term "attributable income" means income for the calendar year preceding application for care, determined in the same manner in which an income determination is made for pension purposes under 38 U.S.C.A. § 1521.  38 U.S.C.A. § 1722(f)(1), (3); 38 C.F.R. § 17.47(d)(4).

Generally, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 3.271.  


Analysis

Applying the facts in this case to the legal criteria set forth above, the Board finds that the change of the appellant's eligibility category from copay exempt to copay required was proper for income year 2012.

Essentially, the dispositive question at issue in this case is whether the appellant's $4,590 withdrawal from his Roth IRA is countable income for purposes of determining his eligibility for cost-free VA care.  

As set forth above, the applicable legal criteria provide that payments of any kind from any source shall be counted as income unless specifically excluded.  Roth IRA proceeds are not among the payments that are excluded under the law.  See 38 C.F.R. § 3.271(a)(1)(2), 3.272 (2015). 

Moreover, VA's General Counsel has expressly held that a withdrawal of retirement fund contributions constitutes income in the year received for purposes of improved pension.  See VAOPGCPREC 23-90; see also VAOPGCPREC 1-97 (discussing the "clear congressional intent to include retirement fund withdrawals as income for improved-pension purposes"); VAOPGCPREC 2-2010 ("Based on the rationale that individual retirement accounts (IRA) are equivalent to private retirement, annuity, and endowment plans, and that the legislative history of Pub. L. No. 95-588 made clear that Congress intended that payments from such plans be counted as income in the improved pension program, we held in VAOPGCPREC 1-97 that "[d]istributions from an [IRA] are fully countable as income for purposes of the improved pension program.").  

The Board is without the authority to disregard applicable statutes, VA regulations, instructions of the Secretary, or precedent opinions of the General Counsel, except to the extent that they are inconsistent with binding judicial decisions.  There is currently no such judicial precedent.  Thus, based on the applicable regulations and guidelines, the HEC properly counted the appellant's IRA withdrawal as income.  Under these circumstances, the appellant's attributable household income for 2012 exceeded the VA National Means Test threshold of $30,978.  Thus, the change of the appellant's means test eligibility category from copay exempt to copay required was proper.  38 U.S.C.A. §§ 1705, 1710, 1722 (West 2014); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2015).

As the law is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The change in the appellant's means test eligibility category from copay exempt to copay required in the VA healthcare system for income year 2012 was proper; the appeal is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


